DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant's election with traverse of Group III, claims 11-21 and species (C), Figs. 16A-16D in the reply filed on June 7, 2021 is acknowledged.  The traversal is on the ground(s) that Figs. 14 and 15 which illustrates the releasing member 770, 771 and 772 should be include in the species (C) and that 37 CFR 1.499 (unity of Invention During the National stage and 37 CFR 1.143 (Reconsideration of Requirement and 1.475 (Unity of Invention and Traversal) should be applied since the technical relationship in claims 10 (Group II) and claim 11 (Group III) which recite  the limitation “cam gear” that form a general inventive concept (unity of invention). 
 It is agreed that Figs.1 and 15 should be include in species (C).  However, the argument that the Inventions of Groups I, II and Group III which recite the “cam gear” form a general invention concept is not found persuasive because applicant fails to show that the inventions are not patentably distinct, and did not distinctly and specifically point out the supposed errors in the restriction requirement and overlooks the extra burden of examining more than one invention.

The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-10 are withdrawn from further consideration by the examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 11-15 rejected under 35 U.S.C. § 103 (a) as being unpatentable over Morita et al. (US 2016/0091837 A1) in view of Morinaga (US 2013/0005527 A1).
With respect to claim 11, 13 and 15, Morita et al.  (Fig.1) teaches an image forming apparatus 1 having a printing unit 10 configured to form a visible toner image on a plurality of photoconductors 20 via electrophotography ([0064-0066]), a plurality of intermediate transfer 
Morita et al.  does not teach the switching mechanism having a cam gear comprising a gear portion partially including a tooth-omitted portion and a cam portion configured to switch the releasing member between the pressing location and the releasing location at first and second rotating locations of the cam gear; 4Application No.: 16/315,064 a main gear; a swing arm pivotable about a same axis as a rotation axis of the main gear; and first and second swing gears supported by the swing arm to interlock with the main gear, configured to selectively interlock with the gear portion according to a rotating direction of the main gear, and to rotate the cam gear to the first and second rotating locations.  
Morinaga teaches a drive switching mechanism and feeding device 7 for an image forming apparatus 1 (Fig.1) having a cam gear 73 which comprises a gear portion 73b (Fig.5B) partially including a tooth-omitted portion, and a cam portion 74 configured to switch the releasing member 54 between the pressing location and the releasing location at first and second rotating locations of the cam gear ([0039]). 4Application No.: 16/315,064 a main gear; a swing arm pivotable about a same axis as a rotation axis of the main gear; and first and second swing gears supported by the swing arm to interlock with the main gear, configured to selectively interlock with the gear portion according to a rotating direction of the main gear, and to rotate the cam gear to the first and second rotating locations.  
In view of the teaching of Morinaga, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the image forming apparatus of Morita et 
With respect to claim 12, Morita et al. as modified by Morinaga teaches the releasing member which is slidable to the pressing location and the releasing location via a slide plate 192 and an adjustment pin 192b (Figs. 6 and 7), and the releasing member comprises a first contact portion configured to contact the cam portion at the releasing location and a second contact portion configured to contact the cam portion at the pressing location ([0118-0121]). 
With respect to claim 14, Morita et al. as modified by Morinaga teaches the releasing member which comprises an inclined portion 181c configured to interfere with an interfering portion provided on the support bracket 181 when the releasing member slides from the pressing location to (Fig.6) the releasing location (Fig.7), and to pivot the support bracket in a direction opposite to a direction of the elastic force of the spring 179 ([0123-0124]).   


Conclusion
         	
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakaguchi et al., Kitagawa et al., Ino et al. and Honobe et al. disclose art in an image forming apparatus having intermediate transfer rollers and releasing mechanism and a cam gear comprising a tooth-omitted portion for switching the releasing member between the pressing locations and releasing location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853